 1                                                                      JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   BRANDON DION AUDINETTE,                    Case No. 2:18-01850 MWF (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   KEN CLARK, Warden,

15                             Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed with prejudice.

20

21   DATED: April 21, 2021            ____________________________________
                                      MICHAEL W. FITZGERALD
22                                    United States District Judge

23

24
